Exhibit 10.13

ULTRATECH, INC.

RESTRICTED STOCK UNIT ISSUANCE AGREEMENT

RECITALS

 

A.       The Board has adopted the Plan for the purpose of retaining the
services of selected Employees and consultants and other independent advisors
who provide services to the Corporation (or any Parent or Subsidiary).

B.       Participant is to render valuable services to the Corporation (or a
Parent or Subsidiary), and this Agreement is executed pursuant to, and is
intended to carry out the purposes of, the Plan in connection with the
Corporation’s issuance of shares of Common Stock to the Participant under the
Stock Issuance Program.

C.       All capitalized terms in this Agreement shall have the meaning assigned
to them in the attached Appendix A.

NOW, THEREFORE, it is hereby agreed as follows:

1.      Grant of Restricted Stock Units. The Corporation hereby awards to the
Participant, as of the Award Date, Restricted Stock Units under the Plan. Each
Restricted Stock Unit which vests during the Participant’s period of Service
shall entitle the Participant to receive one share of Common Stock on the
specified issuance date. The number of shares of Common Stock subject to the
awarded Restricted Stock Units, the applicable vesting schedule for those
shares, the date on which those vested shares shall become issuable to
Participant and the remaining terms and conditions governing the award (the
“Award”) shall be as set forth in this Agreement.

AWARD SUMMARY

Participant:

  

___________________                                   

Award Date:

  

                            , 20    

Number of Shares

Subject to Award:

  

                         shares of Common Stock (the “Shares”)

Vesting Schedule:

  

The Shares shall vest in a series of                  (        ) successive
equal monthly installments upon the Participant’s completion of each month of
Service over the                      (        )-month period measured from
                    . However, the Shares may vest in whole or in part on an
accelerated basis in accordance with the provisions of Paragraphs 4 and 6 of
this Agreement.



--------------------------------------------------------------------------------

Issuance Schedule

  

Each Share in which the Participant vests in accordance with the applicable
provisions of the foregoing Vesting Schedule will become issuable on the date
(the “Issuance Date”) upon which occurs the earliest of the following: (i) the
date of the Participant’s Separation from Service, (ii) the closing date of a
Change in Control or (iii) the issuance date determined for that Share in
accordance with the following schedule based on the period during which that
Share vests in accordance with such Vesting Schedule:

 

                         Vesting Period                                         
Issuance Date

 

 

 

 

 

 

The actual issuance of the Shares shall be subject to the Corporation’s
collection of all applicable Withholding Taxes and shall be effected on the
applicable Issuance Date or as soon as administratively practicable thereafter,
but in no event later than (A) the close of the calendar year in which an
Issuance Date triggered by the Participant’s Separation from Service or a Change
in Control occurs or (if later) the fifteenth (15th) day of the third calendar
month following such Issuance Date or (B) with respect to an Issuance Date
determined under the clause (iii) issuance schedule above, the fifteenth (15th)
day of the second calendar month following that Issuance Date, unless in any
instance a further deferral is required pursuant to Paragraph 9. The procedures
pursuant to which the applicable Withholding Taxes are to be collected are set
forth in Paragraph 8 of this Agreement.

2.       Limited Transferability. Prior to actual receipt of the Shares which
vest and become issuable hereunder, the Participant may not transfer any
interest in the Award or the underlying Shares. Any Shares which vest hereunder
but which otherwise remain unissued at the time of the Participant’s death may
be transferred pursuant to the provisions of the Participant’s will or the laws
of inheritance or to the Participant’s designated beneficiary or beneficiaries
of this Award. The Participant may also direct the Corporation to re-issue the
stock certificates for any Shares which in fact vest and become issuable under
the Award during his or her lifetime to one or more designated family members or
a trust established for the Participant and/or his or her family members. The
Participant may make such a beneficiary designation or certificate directive at
any time by filing the appropriate form with the Plan Administrator or its
designee.

3.       Cessation of Service. Except as otherwise provided in Paragraph 4
below, should the Participant cease Service for any reason prior to vesting in
one or more Shares subject to this Award, then the Award will be immediately
cancelled with respect to those unvested Shares, and the number of Restricted
Stock Units will be reduced accordingly. The Participant shall thereupon cease
to have any right or entitlement to receive any Shares under



--------------------------------------------------------------------------------

those cancelled units. Should the Participant’s Service terminate by reason of a
Termination for Cause, then this Award will be immediately cancelled with
respect to all the Restricted Stock Units subject to such Award, whether vested
or unvested at the time, and the Participant shall thereupon cease to have any
right or entitlement to receive any Shares under this Award and the cancelled
Restricted Stock Units.

4.      Accelerated Vesting. The following special vesting acceleration
provisions shall be in effect for the Award and shall be in addition to the
vesting acceleration provisions of Paragraph 6 of this Agreement:

(a)      Should the Participant cease Employee status on or after attainment of
age sixty-five (65) by reason of death, Disability or an Involuntary Termination
(other than a Termination for Cause), then all the Shares at the time subject to
this Award shall immediately vest.

[(b)      Should the Participant cease Employee status prior to attainment of
age sixty-five (65) by reason of death, Disability or Involuntary Termination
(other than a Termination for Cause), then the Participant shall immediately
vest in an additional number of Shares (if any) equal to the number of Shares
necessary to assure that the total number of Shares in which he has vested at
that time is not less than twenty-five percent (25%) of the total number of
Shares subject to this Award.]

(c)      The Shares which vest on an accelerated basis pursuant to this
Paragraph 4, together with any other unissued Shares in which the Participant is
at the time vested, shall be issued on the date of the Participant’s Separation
from Service (or as soon as administratively practicable thereafter, subject to
the Corporation’s collection of the applicable Withholding Taxes, but in no
event later than the close of the calendar year in which such Separation from
Service occurs or (if later) the fifteenth (15th) day of the third calendar
month following the date of such Separation from Service, unless a further
deferral is required pursuant to the provisions of Paragraph 9 of this
Agreement.

5.      Stockholder Rights and Dividend Equivalents

(a)       The holder of this Award shall not have any stockholder rights,
including voting or dividend rights, with respect to the Shares subject to the
Award until the Participant becomes the record holder of those Shares upon their
actual issuance following the Corporation’s collection of the applicable
Withholding Taxes.

(b)      Notwithstanding the foregoing, should any dividend or other
distribution, whether regular or extraordinary and whether payable in cash,
securities or other property (other than shares of Common Stock), be declared
and paid on the outstanding Common Stock while one or more Shares remain subject
to this Award (i.e., those Shares are not otherwise issued and outstanding for
purposes of entitlement to the dividend or distribution), then a special book
account shall be established for the Participant and credited with a phantom
dividend equal to the actual dividend or distribution which would have been paid
on the Shares at the time subject to this Award had those Shares been issued and
outstanding and entitled to that dividend or distribution. The phantom dividend
equivalents so credited shall vest at the



--------------------------------------------------------------------------------

same time as the Shares to which they relate and shall be distributed to the
Participant (in the same form the actual dividend or distribution was paid to
the holders of the Common Stock entitled to that dividend or distribution or in
such other form as the Plan Administrator deems appropriate) concurrently with
the issuance of those Shares on the applicable Issuance Date. However, each such
distribution shall be subject to the Corporation’s collection of the Withholding
Taxes applicable to that distribution.

6.      Change of Control.

(a)      Any Restricted Stock Units subject to this Award at the time of a
Change in Control will vest on the closing of that Change in Control. The Shares
subject to those vested units will be issued on the Issuance Date triggered by
the closing of the Change in Control or as soon as administratively practicable
after that Issuance Date, but in no event later than the close of the calendar
year in which such Issuance Date occurs or (if later) the fifteenth (15th) day
of the third calendar month following such Issuance Date. Alternatively, the
Shares subject to those vested units shall be converted into the right to
receive the same consideration per share of Common Stock payable to the other
stockholders of the Corporation in consummation of the Change in Control, and
such consideration per Share shall be distributed on the Issuance Date triggered
by the closing of the Change in Control or as soon as administratively
practicable after that Issuance Date, but in no event later than the close of
the calendar year in which such Issuance Date occurs or (if later) the fifteenth
(15th) day of the third calendar month following such Issuance Date. Such
issuance or distribution shall be subject to the Corporation’s collection of the
applicable Withholding Taxes in accordance with the procedure set forth in
Paragraph 8 of this Agreement.

(b)      This Agreement shall not in any way affect the right of the Corporation
to adjust, reclassify, reorganize or otherwise change its capital or business
structure or to merge, consolidate, dissolve, liquidate or sell or transfer all
or any part of its business or assets.

7.      Adjustment in Shares. Should any change be made to the Common Stock by
reason of any stock split, stock dividend, recapitalization, combination of
shares, exchange of shares, spin-off transaction, extraordinary dividend or
distribution or other change affecting the outstanding Common Stock as a class
without the Corporation’s receipt of consideration, or should the value of
outstanding shares of Common Stock be substantially reduced as a result of a
spin-off transaction or an extraordinary dividend or distribution, or should
there occur any merger, consolidation or other reorganization, then equitable
adjustments shall be made by the Plan Administrator to the total number and/or
class of securities issuable pursuant to this Award in order to reflect such
change. In making such equitable adjustments, the Plan Administrator shall take
into account any amounts credited to the Participant’s book account under
Paragraph 5(b) in connection with the transaction. The determination of the Plan
Administrator shall be final, binding and conclusive. In the event of a Change
in Control, the adjustments (if any) shall be made in accordance with the
provisions of Paragraph 6.



--------------------------------------------------------------------------------

8.       Collection of Withholding Taxes.

(a)       The Corporation shall collect the applicable Withholding Taxes with
respect to the distribution of the phantom dividend equivalents to the
Participant by withholding a portion of that distribution equal to the amount of
those taxes, with the cash portion of the distribution to be the first portion
so withheld. Until such time as the Corporation provides the Participant with
notice to the contrary, the Corporation shall collect the applicable Withholding
Taxes with respect to the issuance of the Shares that vest hereunder through an
automatic Share withholding procedure pursuant to which the Corporation will
withhold, at the time of such issuance, a portion of the Shares with a Fair
Market Value (measured as of the issuance date) equal to the amount of those
taxes (the “Share Withholding Method”); provided, however, that the amount of
any Shares so withheld shall not exceed the amount necessary to satisfy the
Corporation’s required tax withholding obligations using the minimum statutory
withholding rates for federal and state tax purposes that are applicable to
supplemental taxable income. Participant shall be notified in writing in the
event such Share Withholding Method is no longer available.

(b)       Should any Shares be distributed at time the Share Withholding Method
is not available, then the federal, state and local income taxes required to be
withheld with respect to those Shares shall be collected from the Participant
through either of the following alternatives:

-       the Participant’s delivery of his or her separate check payable to the
Corporation in the amount of such Withholding Taxes, or

-       the use of the proceeds from a next-day sale of the Shares issued to the
Participant, provided and only if (i) such a sale is permissible under the
Corporation’s trading policies governing the sale of Common Stock, (ii) the
Participant makes an irrevocable commitment, on or before the Issuance Date for
those Shares, to effect such sale of the Shares and (iii) the transaction is not
otherwise deemed to involve a prohibited loan under Section 402 of the
Sarbanes-Oxley Act of 2002.

(c)       Should any other amounts become distributable to Participant in
consideration for the Shares, then the applicable Withholding Taxes with respect
to those amounts shall be collected from the Participant pursuant to such
procedures as the Corporation deems appropriate under the circumstances,
including (without limitation) the Participant’s delivery of his or her separate
check payable to the Corporation in the amount of such Withholding Taxes.

(d)       Notwithstanding the foregoing provisions of this Paragraph 8, the
employee portion of the federal, state and local employment taxes required to be
withheld by the Corporation in connection with the vesting of the Shares or any
other amounts hereunder (the “Employment Taxes”) shall in all events be
collected from the Participant no later than the last business day of the
calendar year in which the Shares or other amounts vest hereunder. Accordingly,
to the extent the applicable issuance date for one or more vested Shares or the
distribution date for such other amounts is to occur in a year subsequent to the
calendar year in which those Shares or other amounts vest, the Participant
shall, on or before the last business day



--------------------------------------------------------------------------------

of the calendar year in which the Shares or other amounts vest, deliver to the
Corporation a check payable to its order in the dollar amount equal to the
Employment Taxes required to be withheld with respect to those Shares or other
amounts. The provisions of this Paragraph 8(d) shall be applicable only to the
extent necessary to comply with the applicable tax withholding requirements of
Code Section 3121(v).

(e)       Except as otherwise provided in Paragraph 6 and Paragraph 8(a), the
settlement of all Restricted Stock Units which vest under the Award shall be
made solely in shares of Common Stock. In no event, however, shall any
fractional shares be issued. Accordingly, the total number of shares of Common
Stock to be issued pursuant to the Award shall, to the extent necessary, be
rounded down to the next whole share in order to avoid the issuance of a
fractional share.

9.       Deferred Issue Date. Notwithstanding any provision to the contrary in
this Agreement, no Shares which become issuable by reason of the Participant’s
Separation from Service shall actually be issued to a Participant prior to the
earlier of (i) the first day of the seventh (7th) month following the date of
such Separation from Service or (ii) the date of Participant’s death, if
Participant is deemed at the time of such Separation from Service to be a
specified employee under Section 1.409A-1(i) of the Treasury Regulations issued
under Code Section 409A, as determined by the Plan Administrator in accordance
with consistent and uniform standards applied to all other Code Section 409A
arrangements of the Corporation, and such delayed commencement is otherwise
required in order to avoid a prohibited distribution under Code
Section 409A(a)(2). The deferred Shares or other distributable amount shall be
issued or distributed in a lump sum on the first day of the seventh (7th) month
following the date of Participant’s Separation from Service or, if earlier, the
first day of the month immediately following the date the Corporation receives
proof of Participant’s death.

10.       Benefit Limit. In the event the vesting and issuance of the Shares
subject to this Award would otherwise constitute a parachute payment under Code
Section 280G, then the vesting and issuance of those Shares shall be subject to
reduction to the extent necessary to assure that the number of Shares which vest
and are issued under this Award will be limited to the greater of (i) the number
of Shares which can vest and be issued without triggering a parachute payment
under Code Section 280G or (ii) the maximum number of Shares which can vest and
be issued under this Award so as to provide the Participant with the greatest
after-tax amount of such vested and issued Shares after taking into account any
excise tax the Participant may incur under Code Section 4999 with respect to
those Shares and any other benefits or payments to which the Participant may be
entitled in connection with any change in control or ownership of the
Corporation or the subsequent termination of the Participant’s Service.

ALTERNATIVE

10.       Benefit Limit. In the event the vesting and issuance of the Shares
subject to this Award would constitute a parachute payment under Code
Section 280G, the Participant shall become entitled to the tax gross-up payment
in accordance with the terms and provisions of Section              of his
Employment Agreement, to the extent such agreement in effect at that time.
Otherwise, the vesting and issuance of those Shares shall be subject to
reduction to the extent necessary to assure that the number of Shares which vest
and are issued under this Award will be



--------------------------------------------------------------------------------

limited to the greater of (i) the number of Shares which can vest and be issued
without triggering a parachute payment under Code Section 280G or (ii) the
maximum number of Shares which can vest and be issued under this Award so as to
provide the Participant with the greatest after-tax amount of such vested and
issued Shares after taking into account any excise tax the Participant may incur
under Code Section 4999 with respect to those Shares and any other benefits or
payments to which the Participant may be entitled in connection with any change
in control or ownership of the Corporation or the subsequent termination of the
Participant’s Service.

11.       Compliance with Laws and Regulations. The issuance of shares of Common
Stock pursuant to the Award shall be subject to compliance by the Corporation
and Participant with all applicable requirements of law relating thereto and
with all applicable regulations of the Stock exchange on which the Common Stock
is listed for trading at the time of such issuance.

12.       Notices. Any notice required to be given or delivered to the
Corporation under the terms of this Agreement shall be in writing and addressed
to the Corporation at its principal corporate offices. Any notice required to be
given or delivered to Participant shall be in writing and addressed to
Participant at the address indicated below Participant’s signature line on this
Agreement. All notices shall be deemed effective upon personal delivery or upon
deposit in the U.S. mail, postage prepaid and properly addressed to the party to
be notified.

13.       Successors and Assigns. Except to the extent otherwise provided in
this Agreement, the provisions of this Agreement shall inure to the benefit of,
and be binding upon, the Corporation and its successors and assigns and
Participant, Participant’s assigns, the legal representatives, heirs and
legatees of Participant’s estate and any beneficiaries of the Award designated
by Participant.

14.       Construction. This Agreement and the Award evidenced hereby are made
and granted pursuant to the Plan and are in all respects limited by and subject
to the terms of the Plan. All decisions of the Plan Administrator with respect
to any question or issue arising under the Plan or this Agreement shall be
conclusive and binding on all persons having an interest in the Award. To the
extent there is any ambiguity as to whether one or more provisions of this
Agreement would otherwise contravene any requirements or limitations of Code
Section 409A applicable to the Award evidenced hereby, then those provisions
shall be interpreted and applied in a manner that does not result in a violation
of any requirements or limitations of Code Section 409A and the Treasury
Regulations thereunder that may be applicable to the Award. In addition, each
installment issuance of Shares pursuant to this Agreement shall be deemed a
separate payment. for all relevant purposes under Code Section 409A.

15.       Governing Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of California without
resort to that State’s conflict-of-laws rules.



--------------------------------------------------------------------------------

16.      Employment at Will. Nothing in this Agreement or in the Plan shall
confer upon Participant any right to continue in Service for any period of
specific duration or interfere with or otherwise restrict in any way the rights
of the Corporation (or any Parent or Subsidiary employing or retaining
Participant) or of Participant, which rights are hereby expressly reserved by
each, to terminate Participant’s Service at any time for any reason, with or
without cause.

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first indicated above.

 

ULTRATECH, INC.

 

By:

 

 

 

Title:

 

 

 

PARTICIPANT

 

Signature:

 

 

 

Address:

 

 

   

 



--------------------------------------------------------------------------------

APPENDIX A

DEFINITIONS

The following definitions shall be in effect under the Agreement:

A.       Agreement shall mean this Restricted Stock Unit Issuance Agreement.

B.       Award shall mean the award of Restricted Stock Units made to the
Participant pursuant to the terms of this Agreement.

C.       Award Date shall mean the date the Restricted Stock Units are awarded
to Participant pursuant to the Agreement and shall be the date indicated in
Paragraph 1 of the Agreement.

D.       Board shall mean the Corporation’s Board of Directors.

E.       Change in Control shall mean a change in ownership or control of the
Corporation effected through any of the following transactions:

(i)       a merger or consolidation in which the Corporation is not the
surviving entity and in which one person or a group of related persons (other
than the Corporation or a person that directly or indirectly controls, is
controlled by, or is under common control with, the Corporation) acquires
ownership of securities possessing more than fifty percent (50%) of the total
combined voting power of the Corporation’s outstanding securities;

(ii)       the sale, transfer or other disposition of all or substantially all
of the assets of the Corporation in complete liquidation or dissolution of the
Corporation;

(iii)        any reverse merger in which the Corporation is the surviving entity
but in which one person or a group of related persons (other than the
Corporation or a person that directly or indirectly controls, is controlled by,
or is under common control with, the Corporation) acquires ownership of
securities possessing more than fifty percent (50%) of the total combined voting
power of the Corporation’s outstanding securities;

(iv)       the acquisition, directly or indirectly by any person or related
group of persons (other than the Corporation or a person that directly or
indirectly controls, is controlled by, or is under common control with, the
Corporation), of beneficial ownership (within the meaning of Rule 13d-3 of the
1934 Act) of securities possessing more than fifty percent (50%) of the total
combined voting power of the Corporation’s outstanding securities pursuant to a
tender or exchange offer made directly to the Corporation’s stockholders: or



--------------------------------------------------------------------------------

(v)       a change in the composition of the Board over a period of twelve
(12) consecutive months or less such that a majority of the Board members cease,
by reason of one or more contested elections for Board membership, to be
comprised of individuals who either (A) have been Board members continuously
since the beginning of such period or (B) have been elected or nominated for
election as Board members during such period by at least a majority of the Board
members described in clause (A) who were still in office at the time the Board
approved such election or nomination; provided, however, this subparagraph
(v) shall only apply as an issuance or distribution event for so long as the
Corporation is not a majority-owned subsidiary of another entity.

The foregoing definition of Change in Control shall in all instances be applied
and interpreted in such manner that the applicable Change in Control transaction
also qualifies as: (i) a change in the ownership of the Corporation, as
determined in accordance with Section 1.409A-3(i)(5)(v) of the Treasury
Regulations, (ii) a change in the effective control of the Corporation, as
determined in accordance with Section 1.409A-3(i)(5)(vi) of the Treasury
Regulations, or (iii) a change in the ownership of a substantial portion of the
assets of the Corporation, as determined in accordance with
Section 1.409A-3(i)(5)(vii) of the Treasury Regulations.

F.      Code shall mean the Internal Revenue Code of 1986, as amended.

G.      Common Stock shall mean shares of the Corporation’s common stock.

H.      Corporation shall mean Ultratech, Inc., a Delaware corporation, and any
successor corporation to all or substantially all of the assets or voting stock
of Ultratech, Inc. which shall by appropriate action adopt the Plan.

I.       Disability shall mean the Participant’s inability, because of physical
or mental illness or injury, to perform his customary duties as an executive
officer of the Corporation, with or without reasonable accommodation, and the
continuation of such disabled condition for a period of one hundred eighty
(180) continuous days as determined by an approved medical doctor. For purposes
hereof, an approved medical doctor shall mean a doctor selected by the
Corporation and the Participant. If the Corporation and the Participant cannot
agree on a medical doctor, each shall select a medical doctor and the two
doctors shall select a third who shall be the approved medical doctor for this
purpose.

ALTERNATIVE

I.       Disability shall mean the Participant’s inability to engage in any
substantial gainful activity by reason of any medically-determinable physical or
mental impairment expected to result in death or to be of continuous duration of
twelve (12) months or more.



--------------------------------------------------------------------------------

J.      Employee shall mean an individual who is in the employ of the
Corporation (or any Parent or Subsidiary), subject to the control and direction
of the employer entity as to both the work to be performed and the manner and
method of performance.

K.     Employment Agreement shall mean the written employment agreement (if any)
between the Corporation and the Participant in effect on the Award Date.

L.     Fair Market Value per share of Common Stock on any relevant date shall be
the closing selling price per share on the date in question on the Stock
Exchange on which the Common Stock is at that time primarily traded, as such
price is officially quoted in the composite tape of transactions on such
exchange. If there is no reported sale of Common Stock on such Stock Exchange on
the date in question, then the Fair Market Value shall be the closing selling
price on the exchange on the last preceding date for which such quotation
exists.

M.    Involuntary Termination shall mean the termination of the Participant’s
Employee status by reason of:

(i)      such individual’s involuntary dismissal or discharge by the Corporation
(or any Parent or Subsidiary) for reasons other than a Termination for Cause, or

(ii)      such individual’s voluntary resignation following any of the following
events: (A) any reduction in the level of the Participant’s annual rate of base
salary, except a reduction that is part of a program applicable to all of the
Corporation’s officers to reduce expenses; (B) the failure by the Corporation or
any Parent or Subsidiary (or any successor to the Corporation) to comply with
any material terms of the Employment Agreement (if any) or any other material
agreement between the Participant and the Corporation or any Parent or
Subsidiary (or any successor to the Corporation); (C) any material reduction in
the nature or scope of the Participant’s duties, title, function, authority or
responsibilities, subject to any limitations specified in the Employment
Agreement (if any); or (D) a requirement that the Participant relocate his
principal office to a location that is more than sixty (60) miles from the
location of his principal office determined as of the date specified in the
Employment Agreement; provided, however, that none of the events specified above
shall constitute grounds for an Involuntary Termination unless the Participant
shall have notified the Corporation in writing describing the event which
constitute grounds for such Involuntary Termination within thirty (30) days
following the occurrence of such event and the Corporation shall have failed to
cure such event within thirty (30) days after the Corporation’s receipt of such
written notice.



--------------------------------------------------------------------------------

ALTERNATIVE ONE

(ii)       such individual’s voluntary resignation following any of the
following events: (A) any reduction in the level of the Participant’s annual
rate of base salary, except a reduction that is part of a program applicable to
all of the Corporation’s officers to reduce expenses; (B) the failure by the
Corporation or any Parent or Subsidiary (or any successor to the Corporation) to
comply with any material terms of the Employment Agreement or any other material
agreement between the Participant and the Corporation or any Parent or
Subsidiary (or any successor to the Corporation); (C) any material reduction in
the nature or scope of the Participant’s duties, title, function, authority or
responsibilities (including, for example, the Participant’s directly reporting
to anyone other than the Board); or (D) a requirement that the Participant
relocate his principal office to a location that is more than sixty (60) miles
from the location of his principal office determined as of the date specified in
the Employment Agreement; provided, however, that none of the events specified
above shall constitute grounds for an Involuntary Termination unless the
Participant shall have notified the Corporation in writing describing the event
which constitute grounds for such Involuntary Termination within sixty (60) days
following the occurrence of such event and the Corporation shall have failed to
cure such event within thirty (30) days after the Corporation’s receipt of such
written notice.

ALTERNATIVE TWO

(ii)       such individual’s voluntary resignation following (A) a change in his
or her position with the Corporation (or any Parent or Subsidiary) which
materially reduces his or her duties and responsibilities, (B) a materially
adverse change in his or her reporting requirements so that such individual is
required to report to a person whose duties and responsibilities and authority
are materially less than the person to whom he or she previously reported. (C) a
material reduction in his or her rate of base salary or target bonus under any
corporate-performance based bonus or incentive programs, with a reduction of
more than fifteen percent (15%) to be deemed material or (D) a material
relocation of such individual’s place of employment, with a relocation of more
than sixty (60) miles to be deemed material; provided, however, that such
individual’s resignation for any of the foregoing reasons shall constitute an
Involuntary Termination only if the following requirements are satisfied:
(x) such individual provides written notice of the clause (A), (B), (C) or
(D) event to the Corporation (or the Parent or Subsidiary employer) within
thirty (30) days after the occurrence of that event, (y) the Corporation (or the
Parent or Subsidiary employer) fails to take appropriate remedial action to
remedy such event within thirty (30) days after receipt of such notice and
(z) such individual resigns from his or her employment with the Corporation (or
the Parent or Subsidiary employer) within one hundred eighty (180) days
following the initial occurrence of the clause (A), (B), (C) or (D) event.



--------------------------------------------------------------------------------

N.       1934 Act shall mean the Securities Exchange Act of 1934, as amended
from time to time.

O.       Participant shall mean the person to whom the Award is made pursuant to
the Agreement.

P.       Parent shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations ending with the Corporation, provided each
corporation in the unbroken chain (other than the Corporation) owns, at the time
of the determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.

Q.       Plan shall mean the Corporation’s 1993 Stock Option/Stock Issuance
Plan, as amended and restated.

R.       Plan Administrator shall mean either the Board or a committee of the
Board acting in its capacity as administrator of the Plan.

S.       Restricted Stock Unit shall mean each unit subject to this Award which
shall entitle the Participant to receive one share of Common Stock under the
Plan at a designated time following the vesting of that unit.

T.       Separation from Service shall mean the Participant’s cessation of
Employee status by reason of his or her death, retirement or termination of
employment. The Participant shall be deemed to have terminated employment for
such purpose at such time as the level of his or her bona fide services to be
performed as an Employee (or as a consultant or independent contractor)
permanently decreases to a level that is not more than twenty percent (20%) of
the average level of services he or she rendered as an Employee during the
immediately preceding thirty-six (36) months (or such shorter period for which
he or she may have rendered such services). Solely for purposes of determining
when a Separation from Service occurs, Participant will be deemed to continue in
“Employee” status for so long as he or she remains in the employ of one or more
members of the Employer Group, subject to the control and direction of the
employer entity as to both the work to be performed and the manner and method of
performance. “Employer Group” means the Corporation and any Parent or Subsidiary
and any other corporation or business controlled by, controlling or under common
control with, the Corporation, as determined in accordance with Sections 414(b)
and (c) of the Code and the Treasury Regulations thereunder, except that in
applying Sections 1563(1), (2) and (3) of the Code for purposes of determining
the controlled group of corporations under Section 414(b), the phrase “at least
50 percent” shall be used instead of “at least 80 percent” each place the latter
phrase appears in such sections and in applying Section 1.414(c)-2 of the
Treasury Regulations for purposes of determining trades or businesses that are
under common control for purposes of Section 414(c), the phrase “at least 50



--------------------------------------------------------------------------------

percent” shall be used instead of “at least 80 percent” each place the latter
phrase appears in Section 1.414(c)-2 of the Treasury Regulations. Any such
determination as to Separation from Service, however, shall be made in
accordance with the applicable standards of the Treasury Regulations issued
under Section 409A of the Code.

U.       Service shall mean Participant’s performance of services for the
Corporation (or any Parent or Subsidiary) in the capacity of an Employee, a
non-employee member of the Board or a consultant or independent advisor.
Participant shall be deemed to cease Service immediately upon the occurrence of
either of the following events: (i) Participant no longer performs services in
any of the foregoing capacities for the Corporation (or any Parent or
Subsidiary) or (ii) the entity for which Participant performs such services
ceases to remain a Parent or Subsidiary of the Corporation, even though
Participant may subsequently continue to perform services for that entity.
Service as an Employee shall not be deemed to cease during a period of military
leave, sick leave or other personal leave approved by the Corporation; provided,
however, that the following special provisions shall be in effect for any such
leave:

(i)       Should the period of such leave (other than a disability leave) exceed
six (6) months, then Participant shall be deemed to incur a Separation from
Service upon the expiration of the initial six (6)-month period of that leave,
unless Participant retains a right to re-employment under applicable law or by
contract with the Corporation (or any Parent or Subsidiary).

(ii)       Should the period of a disability leave exceed twenty-nine
(29) months, then Participant shall be deemed to incur a Separation from Service
upon the expiration of the initial twenty-nine (29)-month period of that leave,
unless Participant retains a right to re-employment under applicable law or by
contract with the Corporation (or any Parent or Subsidiary). For such purpose, a
disability leave shall be a leave of absence due to any medically determinable
physical or mental impairment that can be expected to result in death or to last
for a continuous period of not less than six (6) months and causes Participant
to be unable to perform the duties of his or her position of employment with the
Corporation (or any Parent or Subsidiary) or any substantially similar position
of employment.

(iii)      Except to the extent otherwise required by law or expressly
authorized by the Plan Administrator or by the Corporation’s written policy on
leaves of absence, no Service credit shall be given for vesting purposes for any
period Participant is on a leave of absence.

V.       Stock Exchange shall mean the American Stock Exchange, the Nasdaq
Global or Global Select Market or the New York Stock Exchange.

W.       Subsidiary shall mean any corporation (other than the Corporation) in
an unbroken chain of corporations beginning with the Corporation, provided each
corporation (other than the last corporation) in the unbroken chain owns, at



--------------------------------------------------------------------------------

the time of the determination, stock possessing fifty percent (50%) or more of
the total combined voting power of all classes of stock in one of the other
corporations in such chain.

X.       Termination for Cause shall mean the termination of the Participant’s
Service by the Corporation (or any Parent or Subsidiary) for one or more of the
following reasons:

(i)       the Participant’s repeated failure to perform any essential duty of
his or her position other than due to Disability or such illness or injury as
would result in Disability if it continued for the one hundred eighty (180)-day
period specified in the Disability definition above;

(ii)       the Participant’s commission of any act that constitutes gross
misconduct and is injurious to the Corporation or any Parent or Subsidiary or
any successor to the Corporation;

(iii)       the Participant’s conviction of or pleading guilty or nolo
contendere to any felony involving theft, embezzlement, dishonesty or moral
turpitude;

(iv)       the Participant’s commission of any act of fraud against, or the
misappropriation of property belonging to, the Corporation or any Parent or
Subsidiary or any successor to the Corporation;

(v)       the Participant’s commission of any act of dishonesty in connection
with his or her responsibilities as an employee that is intended to result in
his personal enrichment or the personal enrichment of his family or others; or

(vi)       the Participant’s material breach of the Employment Agreement (if
any) he may have at the time with the Corporation or any other agreement between
the Participant and the Corporation or any Parent or Subsidiary or successor to
the Corporation.

Y.       Withholding Taxes shall mean (i) the employee portion of the federal,
state and local employment taxes required to be withheld by the Corporation in
connection with the vesting of the shares of Common Stock under the Award and
any phantom dividend equivalents relating to those shares and (ii) the federal,
state and local income taxes required to be withheld by the Corporation in
connection with the issuance of those vested shares and the distribution of any
phantom dividend equivalents relating to such shares.